 

Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 1 of 19 PagelD #: 89

EXHIBIT D

 
az) United States Patent

Camilleri et al.

Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 2 of 19 PagelD #: 90

AMAA

US 9,591,551 B2
*Mar. 7, 2017

(0) Patent No.:
(45) Date of Patent:

 

(4) METHOD OF ENABLING .A WIRELESS
DEVICE TO MAKE A NETWORK
CONNEGTION WITHOUT USING A
NETWORK OPERATOR'S HOME LOCATION
REGISTER

(71) Applicant: SHOO 533 LIMITED, Berkshire (GB)

(72) Inventors: Michael Camillert, Berkshire (GB);
Jose Luis Merino Gonzalez, Malaga
(ES)

(7a) Assignee: SHOO 533 LIMITED,
Buckinghamshire (GB)

(*)} Notice; Subject to any disclaimer, the term of this

patent is extended or adjusted under 35
U.S.C. 154(b) by 164 days.

This patent is subjett to a terminal dis-
‘claimer.

(21) Appl. No.: £4/490,370

(22) Filed: Sep. 18, 2014

(63), Prior Publication Data
US 2015/0003400 Al Jan. 1, 2015

Related U.S. Application Data

(63) Continuation of application No. 12/281,840, filed as
application No. PCT/GB2007/000782 on Mar. 7,
2007, now Pat. No. 8.861.532.

 

 

(52) U.S. Cl. ;
CPC ....... HOF 40/02 (2013.01); HOE 29406027
(2013.01); HO4L, 65/1069 (2013.01);
(Continued)
(68) Field of Classification Search
None ;
See application file for complete search history.

(56) References Cited
U.S. PATENT DOCUMENTS
5901342 A 31999 Moon et al.
5.978.687 A * [141999 Maenpaa vows. HOdW 84
435/4l4.]

(Continued)
FOREIGN PATENT DOCUMENTS

272005

je 2005-045324 y
3/7005

WO 2005/020627

OTHER PUBLICALIONS
International Search Report issued in priority Application No.

PCT/GB2007000782,
(Continued}

Primary Examiner —Min Jung
(74) Attorney, Agent, or Firm

(37) ABSTRACT

A Wireless device can initiate a network connection without
using a network operator's home location register. The
wireless device sends data to a server that defines a call
request; and the server decides on the appropriate routing
over all available networks for that call request. But, unlike

Saul Ewing LLP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

(30) Foreign Application Priority Data a conventional HLR, the server can receive communications
. froin the device using any one of severa} different protocols,
Mar. 7; 2006 (GB) trastasuroarvasrecsseasstserscrees QO04537 and is not limited to the MAP (mobile application port}
(51) Int. Cl protocol. For example. the wireless device can. use SMS or
Th OLY 4 ann 2009.01 HTTP over the internet to communicate with the server, The
WodW 40/02 f 500 4 6 1} server then determines the appropriate least cast routing.
(Continued) 24 Claims, 6 Drawing Sheets
Patel scipiguiatereyecaemeennsnne
eva | Pheer tae Lecaten da bare arene shen =e
Seernatd f amscrmntre || [creme
Cate reer orkoh
G1 is bocuariee " Pal
Nae ghtea cwmber amues
siren) Ty fiers “tall Peete
Vo]> Wreertana’ > bear? tor
DL most sooo rena Satea | Lrueestreinites |
= (=
Laas
oxime

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 3 of 19 PagelD #: 91

 

US 9,591,551, B2
Page 2
(31) Int. CL (56) References Cited
HO4L 29/06 (2006.01)
HOA 8/08 (2009.01) U.S. PATENT DOCUMENTS
Hod 76/02 (2009.01) 6614781 BI 9/2003. lot et al, 1
ODS, Berkowil4 el al,
HOAW 4/02 (2009.01) 7564339 BL 7/2009 Russell et al,
HOW 4/14 (2009.01) 7,852,831 B2 12/2010 Akbar etal
794.807 BL 2/2011 Drennan
HOAW 8/12 (2009.01) 7920,529 BE* 4/2011 Mahler sssemnmeoe HOW 8704
HOIW 80/04 (2009,01} 2004/0162058 Al 37004 M 370/338
e é ottes
HOW 8/04 (2009.01) 2005/0079855 Al 42005 Jethi et al.
20070036127 Al 2/2007 Roosen et al.
(52) US. Ch

CPG vein HOE 65/1096 (2013.01); HOF 4/02
(2013.01); HOdIF 4/74 (2013.01); HO4dy

8/082 (2013.01); HO4H 8/12 (2013.01);

HO4}¥ 40/20 (2013.01); HO41¥ 76/02

(2013.01); HOH 8/04 (2013.01); Hod 80/04
(2013.01)

OTHER PUBLICATIONS
Internalional Preliminary Report on Patentability, dated Sep. 9,
2008, and Written Opinion, issued in priority Applicalion No.
POPGB2007/000782.

* cited by examiner

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 4 of 19 PagelD #: 92

 
  

   
  
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Mar. 7, 2017 Sheet 1 of 6 US 9,591,551 B2
FIG, t EB pen SECRETE
WD smsereaciceceuseepssBcxetee wireless Interface B.Bn ireless Network 1
wireless Device 1 ~
4 : [eS , i
Wiraless Handheld Cevice 4 T Application
Application wizeless andiorwirad
PAM servers 1 IEG _— Interface C _Gn
pasoni|? FN ects an
ag 2 _ fixed network 1
Application 9
2 servers n FEB eentiormoncry
eheie Ekantebere tetany i 7 .
Wiretess Handheld Device aS fixed network n 7
at MS,
jpamt i : MolPrrnmsncrmarmmarmrans
| = Protecel Natwork 4 =f
saseeocrenetir Mol Pntucssmmevsers
Media server rn Valco Ovo Intamot
i Protoce! Notwork n ;
FIG, 2 FIG. 3

IF-Bn

    

Piece rare

wireless device

    

Proprietary Application
Mocule(s)

  

Proprietary Application
Modula(s)

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 5 of 19 PagelD #: 93

U.S. Patent Mar. 7, 2017 Sheet 2 of 6 US 9,591,551 B2

 

      
     
      
 
   
   

 

 

 

  
 

 

 

 

 

 

 

 

 

 

Display engine AM
fontlonal,
tu
1csuo4
eres!
. KSUO2
= ——# SSS =

Outg. Call engine Outg. Cc
outa cenaraie FE | Faso <—cs
int, Call & Optionalli Inc, Call & Optional k
Ringer engine . _pesuo2 Ringer ongine H
SMS send engine wiscsu
Web browser & Web browser & 4
addresses engine |; addresses engine
Call waiting angina Call waiting angina 5

 

 

 

 

 

 

FIG. 6 FIG. 7 FIG. 8 FIG. 9 FIG. 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 6 of 19 PagelD #: 94

U.S. Patent Mar. 7,2017 Sheet 3 of 6 US 9,591,551 B2

  

 

    
  

Last Netw. & Country
ID register (memory}

 

MEP aes ea eg
Bisplay‘angine ;
(optional) (optional)

pie

   
   

 

ey nad & : hotkey

 

Overewrlte & store currant
Netw, & Gounby ID regi:

     
  
 

 

 

 

 

 

tele Aci rl
Eprom access
joptional}

 

  
      
      
  

  

H stored Hotw. or Country
ID different fram current

Netw. oF Conntiny ID, then
eontinve with noxt atepa,

 

 

7 ¥

 

   

Outg. Call angine

maaticbenct

inc. Call & Optional
Ringer angine

SMS5 send engine
Gall Waiting engine
optional)

   
 
   

 

  

Send SMG toon
destination, dapanding on
Ihe Country 1D, wlth Netw,
country ID register yoluo 61
slocatian update,

 

¥

 

 

  

 

    
 

 

 

 

 

 

FIG. 12 iFB

WD oar HS
Tee ee =
MWITRIESS Gavice |

nigra rors ea sree i ceeecny

Display engine

optiona # ns mn
Sa a oe 1 Dialed Phone Number 4
Fegister {memory}

 

     
   

Key pad & hotkey (EL!

 

evita 5 * food k dedicuted
‘ sand key of dedicate
Eprom access EE hotkey te hii than etora

(optional) phone qumber anc

continue with nekt steps.
fairer geen pnnmerecene cet

Notw. & Country io i

 

*

 
 
   

 

  
 

 

 

   
 

 

 

   
 

 

 

  

 

 

 

 

   

 

 

   
   

 

 

 

 

 

 

 

 

 

 

 

 

<n wong mane ary
"I + or #00! Ca
hovnamegamsrpeneas = ool ial aoe : GEM continue with next step.
Outs. Callengine [if . r
rts Se Pee eT i
it ime-out NOT oxpimd, &
Sotlonal It aseming *
eae patonal ‘ | si ste ee
continue phone number register
pate eeepireadbae inated | tonext seas. —>] valun as Intl call request,
SMS send engine =| n eee
exe eerie Reaek & fo4ni ate th
alt waiting angina _ il a Pregeamabla TIMER y i oat incoming calle
o al 7 gnaling & oplignat:
foptional). i ectlyala call waiting

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 7 of 19 PagelD #: 95

U.S. Patent Mar. 7, 2017 Sheet 4 of 6 US 9,591,551 B2

Display pngine
{optlonal}

 

   
    
 
   
 
    
 

 

 

¥) insend Key of dedichled

hotkey Is hil, then store

#4 phone berand
continue with nowt steps.

Eprom access
optlonal

Rete od ee ber taneicioetescnictn

 

  

 

if phone number ctarts
a with *+" or 00" (Intl Call}
i >) then continue with noxt

siep,

 

 

 

 

 

 

  
   
 

Ringer engine

Opllonaly Add s predefined
PREFIX depending on tha
Country ID, ta tha storad

phone qumbar & tnltlste
Sulgelog Bat) with the
aErafixPhenshumbar,

  
  

 

rt

 

Firrcugsssltle)

 

It

 

7; F¥

SMS send engine
Call waiting engine
faptianal) :

 

 

 

 

 

 

 

 

ij
ine, call en =
fy

 

FIG. 14
Lcsvor

  
     

 

Propriatary sub-modula - Local Call 5 oC tie 4
. Wei dtitd pind heer eerie A tee

Display eng ine
{aptional)

Phone Number ragister ‘

 

    
    
  
  
   

 

 
 
   
   

 

Soeecetegnoreceney
Eprom access

 

 

¥.

 

 

ihaend key or dedicated
hotkey te Rik then atore
{optional} +» phone mb and

Fondnuae with next step

* rtttttete!
phone number doom

. NOT start with "«" or "da"
G—F; int, Callj thon eontinue
wilh pert atop.

ferent crest Arie recreate vi
Natw. & Country ID £

 

 

  

Ww ATU arr

Outg, Call angine

 

 

 
  
    

 

 

 

 

Ine. Call & Optional
Ringer engine

 

 

 

 

or

 

  

Sountry JD. to the storsd,
phone numter & Inidaty

Sutgoing Call withihe
SBpalizPhonoNumber",

¥

 

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 8 of 19 PagelD #: 96

U.S. Patent Mar.7,2017 Sheet 5 of 6 US 9,591,551 B2

FIG, 15
WO ors me Lesuo2

Sore A TS eo LATER

wireless devire

   
    
     
   

Renee ld rent rrttedener erie

Optlanal: Bleplay pro.

 

Displavensine ff —__—_—_——_|:

‘optional § i eensdumovnanctu renee , eat
Are pierre i Dialed Phone Number FA gia" oc“rou Later t
Key pad & hotkey 3 register(mamory) fx Timer axs

 

 

    
   
   
    

eet ey ae ee

 

" * insane keyor dedicated

Eprom access ! hotkey ie
hit then st

{optional} oy aril

| phone number end
menace racers

P| conthiue wilh aext steps.
Netw, & Country ID cs

 

 

 

 

 

_ SER OOTE SEES Serrorrecretem
tohon? number does

     
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WOT atert with #4" or "oo"
segneneneerremrrTea | — Accept Incoming call & iP (in, Cet) continue with
Outg. Call engine Bf - moxt tap >

= i . If eme-oul NOT oxplrod, & on tei Prodoline

Inc, Call & Optional Ah Gotlgnal lf incoming destinalien, depending
Ring er engine pe) gall hh p| onthe Country 15, wilh i

predefined lst, continue phone number regteter
weererecrsern P| te next steps. —P] vatus as intl eal! 3

SMS5 send an gine | Tener Broa anet anne ean ;
suse | SL
Call waiting engine ine| >) Programable TIMER ff fo monlior incoming calls ¢
optional [77 stacettro &cptionel: ;
agilyate call walling

 

 

 

 

 

 

 

mscsu
SEaPer eats

     
    
      
   
   
 
   
 
 

SPER POPE INE LINAS LPNS LIPASE A
Proprietary sub4nodule - Media Servar Connection SctUp-

poms

Web Intormet sarvor E
addresses data bage if

 

Display engine
{optional}

Key pad & hotkey

 

 

 
     
   
 
 
    
 
 

 

 

 

dt bdden shevery:
>) ttweb browser key or
Eprom access
{optional) dedicated holkay [x hit,
optena then consinue with next
ene, on rite:

 

 

Netw. & Country ID

 

Ai atte A berghei

Outg, Call engine
a poly tat a pe hd lg erg | ti if
Ine. Gall & of

Ringar engine —

  

Stora requested wah
addrevs in thts tamporay
regleter mamary,

 

  

Selec the corresponding
Web addtese depanding
on thy Net. & Country
tp.

 

       
    
 
  

Set up a Web conneetlan
with the New address if
uae

 

 

  
  

Web browser z
addresses engine

 
 

 

  

 

 

 

default addroces

  

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 9 of 19 PagelD #: 97

U.S. Patent Mar. 7, 2017 Sheet 6 of 6 US 9,591,551 B2

FIG. 17

 

lication Server Calls Manaqar,

4
OIL rat A RE TEE 4

 

    
 

 

 

  
 

 

   

 

 

 

 

 

 

  
  
 
 
    

 

 

 

 

 

 

 

 
 
   
 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

reel = = 4
IFlocaifon update SMS, ,) Location data base: . i
sms in| locaton ease SMS, * oer goon Services dats base;
Phone number sender} otw. & Coun per -services available per
and Netw, & country iD customer phone numbe aw
and update the *L P Natw, & country ID $ fl
date base". it
mall lel bt Bk = eet ed tees —
Gall set-up request
@3—p} SMS, extract customer ID
fie. Phone number a
Senderpand the
mquested phono numbor jf
itwished to tatk te.
Wirolexs Interfaca ! enor sneenncnutenentmeen
— the request Choose the calls sof-up is
Wirad Interface call(s} by calling ihe routets}, by axtracting the
" requesting pany and : service from tha
VolP Interfaca connecting Itto tha barrett "Services data paso" for
req the customer location.
CCR ewer eo
| Qnilonal: Calis Timers
7] data base porelionts & |
+ nls) |
Hing feta be: i

 

 

 

 

 

 

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 10 of 19 PagelD #: 98

US 9,591,551 B2

1
METHOD OF ENABLING A WIRELESS
DEVICE TO MAKE A NETWORK
CONNECTION WITHOUT USING A
NETWORK OPERATOR'S HOME LOCATION
REGISTER

GROSS-REFERENCE TO RELATED
APPLICATIONS

This application is a continuation of U.S. application Ser,
No, 12/281.840, fited Dec. 8, 2008, which claims the priority
of PCAVGB2007/000782 filed on Mar. 7, 2007, which claims
priority to GB 0604537, filed Mar. 7, 2006, the entire
contents of which are fully incorporated herein by reference.

FIED OF THE INVENTION

This invention relates in general terms to a method and
apparatus of interfacing and connecting a wireless device to
a network, It relafes in particujar te a method of enabling a
wireless device to make a network connection without using
a network operator’s home location register (HLR).

BACKGROUND OF THE INVENTION

Wireless devices can now handle voice and/or data,
allowing simplex and/or duplex voice calls, video calls, text
messaging, and internet browsing. Some wireless commu-
nication devices can now handle voice-over-internet-proto-
col (VoIP) calls, and others are able to handle multimedia
(voice, video, graphics) calls through the wireless networks
and/or Uuough wireless networks connected to the internet
or media servers,

Different types of calls, initiated by wireless devices, can
be resiricied for some or most of their oulgoing traffic; for
example voice and data calls, as well as internet web
browsing, can be reglricted to those calls taris made
available by the wireless ne(work(s) that is subscribed to.
Those wireless networks could be traditional wireless net-
work openilors or so called virtual network operaiors. The
restrictions can even limit which web servers the user is
actually allowed to access; in most or all cases the restric-
tions will limit the users in their home country to only one
wireless network; 1.¢. the home wireless network te which
the user is subscribed to.

Users of wireless devices subscribed to a specific wireless
network in their home country, may however wish to have
a choice of cal] set-up routé(s), and also have the choice of
viewing any web server or web-page that they desire, and to
initiate their oulgoing calls ai the tariff of their choice and
through any of ihe wireless network(s) available in their
home country, as well as when roaming abroad. This would
give each wireless device user the freedom to choose the
cheapest aption for each call set-up route for any oulgoing
traflic, suck as pulgoing-SMS, -voive call, -data call.

With existing systems however, this is very difficult
because mabile network operators have. little economic
incentive. to provide end-users with ‘the freedont to choose
the cheapest network for each call set-up route for any
oulgoing LralGc, such as oulgoing-SMS, -voice cull, ~dala
call. In tact, they have every economic incentive to make
this very difficult. One mechanism that entrenchés the net-
work operators’ ability to restrict such freedom is the fact
that every network operator in effect has cansiderable con-
irol over each subscriber because cach subscriber to a
particular has to be registered i in the home focation register
(HLR) of that operator in order to receive service. The

3

a

35

40

45

50

6a

6

A

2
ownership and control that'a network operator has over its
HLR constitutes a major entry barrier ta competitors seeking,
to offer lower cost services.

Before summarising the invention, we will explain some
background terms.

A Home Location Register (HLR) is a database that
contains mobile subscriber information for all subscribers to
an operator, It is owned and maintained by that mobile
operator. A. Visitor Location Register (VLR) is a database
owned and maintained by a mobile operator. It contains
temporary’ information about mobile subscribers that are
currently located in a geographic area served by that mobile
operator, but whose Tome Location Register (IILR) is
elsewhere,

HLR subscriber information includes the International
Mobile Subscriber Identity (MSI), service subscription
information, location information (the identity of the cur-
rently serving Visitor Location Register (VLR) to enable the

y routing of mobile-terminated calls), service restrictions and

supplementary services information. The HLR also initiates
transactions with VLRs to complete incoming calls arid to
update subscriber data.

The IMSI is a unique non-dialable number allocated to
each mobile subscriber that identifies the subscriber and his
or her ‘operator subscription. The IMSE is stored in. the
Subscriber Identity Module (SIM). The IMS] is made up of
three parts (1) the mobile country code (MCC) consisting of
three digits, (2) the Mobile Network.Code (MNC) consisting
of two digits, and (3) the Mobile Subscriber Identity Number
(MSIN) with up to 10 digits.

When a mobile subscriber roams away from his home
location and info a remote location (typically to a different
country), SS? messages are used to obtain information about,
the stibsertber from the HLR, and to creafe a temporary
record for the subscriber i: the VLR. There is usually one
VLR per operator. The VLR automatically: updates the HLR.
with the new location information, which if does using an
‘SS7 Location Update Request Message. The Location
Update Message is routed to the HLR through ihe 557
uctwork, based on the global title translation of the IMSI that
is stored within the SCCP Called Party Address portion of
the message. The HLR responds with a message that informs
the VLR whether the subseriber should be provided service
in the new lceation.

Critical to an operator's ability to restrict what end-users
can do is the ‘fact that operators control their own HLR,
which can be thought of as the gateway into the mobile
communications system. Even ‘virtual mobile network
operators’ (VMINOs) are in effect subservient to the main-
stream network operaters that manage the physical infta-
structure because the VMNOs still need to access the HLRs
of the network operators.

SUMMARY OF THE INVENTION

Tu the présent invention, a wireless device can initiate a
network connection without using a network operator's
home location register (HLR). The wireless device sends
dala to a server that defines a call requesl; and the server
decides on the appropriate routing over all available net-
works for that call request. But, unlike a conventional HLR,
the server can receive communications from the device
using any one of several different protocols, and is not
limited to the MAP (mobile application part) protocol. For
example, the wireless device can use SMS or HTTP over the
internet ta camniunicate with the server.
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 11 of 19 PagelD #: 99

US 9,591,551 B2

3

The server may enable'the connection by conferencing the
device and recipient into a single call. The server receives
and detects incoming communications/ealls, by monitoring
ali the available external interfaces to the server.

The server can also acts as a media server, so that the
network connection is not limited to a voice connection, but
includes also the transfer of any mediaassct, including data,
video, and audio files, web pages and data, video and audio
streaming,

The. server initiaies a Jecal call ta the device, using the
information on the server’s location data base and services
data base to correctly re-route a calling party to the device.
The server maintains a database of location updates pro-
vided by the device. The server may also act as a VOIP
server.

The device can include a module that is responsible for
contacting the server. This module can be implemented as
software that is downloadable to the device. The module
establishes and controls conununication between the device
and the server and provides location. updates to the server.
The modulé therefore mynilors the wireless nctwork name
and country code associated with the device,

The module sends any change in the wireless network
name or country code io ihe server. The module also sends
real time clock data with each message to the server,
defining the time at which the message was sent according
to the real time clock the module has access to.

In one implementation, the user has to enter any daia
required by the server manually into the device. This will
apply in particular where the device includes no module as
described above.

The device may include no single SIM, the module
enabling the device to aperate as though it included two or
more different IMSIs or SIMs. ‘lhe module can be adapted
to swilch the single SIM between (a) operating us a local
SIM and (b) operating as a roaming SIM. The module may
itself form part of the single SIM.

The module monitors the device for an international call
request, incoming cal] signalling, and caller 1D. The module
notifies the user if'a connection has been made hy the server
to the required recipient; the module alse notifies the user if
noconnection has been made and the attempt has timed-out.
The module is adapied io swilch the network operator that
the device uses for a particular cannection.

‘The server stores a record of the duration of each call, a
record identifying cach call and the respective call recipient.
The server can then, enable bills to be sent directly to the
device user. The server will typically decide on the owest
cast routing forthe connection.

The available networks includes networks controlled by
multiple wireless network Operators and networks controlled
by multiple wireline network operators. The available net-
works can also include a network used or accessed by a
mobile virtual network operator, virtual telecoms operator or
a virtual telecoms provider.

Tlie wireless device jtseff can be a mobile telephone,
wireless card, smart plone ar wireless niodule.

Inone implemeniation, there is. proprietary applications
modole (PAM), which is capable of communicating user
and/or media information to an application server (AS) with
a built-in proprietary applications server calis manager
(PASCM). The BAM is also capable of communicating user
andor media information w s media server (MS). The
comnuunication requires a wireless device (WD) or wireless
handheld device (HS), with a built-in PAM, a wireless

5

15

40

45

Ed]

55

60

65

4

connection (IF-B) and a wireless network (WN). There can
be various types of connection te the application server (AS)
and/or a media server (MS):

a wireless and/or wired interface (IF-C)

a wireless and/or wired interface (IF-B) through a wire-
less network (WN) and a wireless and/or wired inter-
face (F-C) and (through a fixed network (FN)

a wireless and/or wired interface (IF-B) through a wire-
less network (WN) and a wireless and/or wired inter-
face (IF-C) and through a voice over intemet protocol
network (VoIP) to an application server (AS) and/or a
media server (MS)

A proprietary applications server cails manager (PASGM)

is capable of communicating with any WD or HS that has a
built. in proprietary applications module (PAM). The
PASCM enables the communication and exchange of user
information with:

any 3" party-wireless network (WN) and their end users
(even if they do not have a built-in PAM)

and/or any fixed network (FN) and their end users

and/or any voice over inlernel protucel neiwork (VoIP}
and their end users.

This is possible through:

a wireless and/or wired interface (IF-C) with a wireless
network and

a wireless interface ([F-B) with a WD or HS that have
{arid also those that don’t have) a built in PAM,

a wireless and/or wired interface (IF-C) with a fixed
network (FN) énd user, or

a wireless and/or wired interface (IFC) with a voice over
intemet protece] network (VoIP) end user.

The PAM establishes data communication benveen the
WP or the HS anda wireless network coupled to a digital
communication system with the PASCM..As a first step, the
PAM provides location updates cach lime lhe WD or HS
changes WN name or WN country or region or state. When
‘the WD or IIS establishes 2 standard ‘call, then the PAM acts
as a buffer processor between the WD or HS and the IF-B.
In the event the call is a local in-country/region/state call of
an intemational call, then the PAM will, automatically and
transparently to the user, either (7) add a prefix 16 the dialed
number and initiate the standard non-altered call or (fi)
initiate a modified call with a prefix-number through the
IF-B or Gii} send a call request to the PASCM with a
dedicated SMS through the IF-B, or (iv) send a call request,
to the PASCM with an HTP message using the internet or
(v) send a call request to the PASCM through some other
mechanism,

When the PASCM processes the call request ia wiil,
depending on its internal database, initiate the call set-up
request by initiating the call from the AS to the WD or HS
that initisited such call request and the 3°” party that the WD
or HS wishes to reach; it then conferences beth into one
phone cal! connection.

The PASCM records the status and actions of each WD
and/or HS (with built in PAM): namety, their latest locations
atall times, as well as the time of each WI) and/or HS call
and the duration of each call and the corresponding called
3” party identification by the PASCM on behalfof each WD
or HS (with built-in PAM). This is done, inter alia, for billing
processing.

Depending on @ case by case basis, as established in the
PASCM internal dala base, the billing will be-done:

directly by the PASCM to the WD or IIS user who
requested such call set-up, or

 

 
US 9,591,551 B2

5

by the PASCM to a specific WN wha then bills the
specific WI) of T15 user who requested such cails
éct-llp, or

by the PASCM to a specilic fixed uctwork who then bills
the specific WD or HS user who requested such calls
set-up, or

by the PASCM to a specific voice over internet protoco!
network VoIP, internet service provider ISP, who then
bills the specific WD or IIS user who requested such
calls set-up.

BRIEF DESCRIPTION OF THE DRAWINGS

FIG. 1. is a block diagram ofa cenumunications system in
accordance with the present invention. It includes wireless
devices and application and media servers intérconnected
and communicating through a wireless interface and a wired
interface. It also shows the overall basic fanctionslily, wilh
respect to the propristary applications module (PAM) and
proprietary applications server calls manager (PASCM).

FIGS. 2 ta 10 are implementations of ihe present inven-
tion with respect to. the proprietary applications module
(PAM).

FIGS, 11 to 16 are implementations of the present inven-
tion with respect to the sub-modtiles of the propnetary
applications module (PAM).

FiG, 17 is an example implementation of the present
invention with respect to the proprietary applications server
calls smanager (PASCM).

DETAILED DESCRIPTION OF THE DRAWINGS

Specifically, FIG. 1 is a block diagram of a multi media
communications system, which can be tsed te implement an
embodiment of the present invention. For this exemplary
embodiment, there is shown

a wireless handheld device (HS},

a wireless device (WD), both with a built-i PAM,

a wireless interface IF-B which provides connection for

voice and data communication between the WD and/or
HS and a wireless network,

a fixed network which provides connection for voice dad.

data communication between the wireless network and
an application server (AS) and a media server (MS)

a wireless and/or wired interface C, which provides

connection for voice and data communication between
the wireless network or fixed network and the applica-
tion server (AS) and the media server (MS),

Mulliple configurations of ihe previous elemenis are
possible. For example, there couid be multiple wireless
devices (WD n), multiple wireless handheld devices (HS n),
mulliple wireless interfaces (i2-Bn), multiple wireless net-
works (wireless network n), multiple fixed networks (fixed
network mn), mulliple wireless and/or wired interfuecs (Cn),
ioultiple application servers (AS n) and multiple media
servers (MS n).

Referring to FIG. J, there ig shown a wireless handheld
device (HS), a wireless device (WD), both with a built-in
PAM, and an application server (AS) wilh a built-in
PASCM. The wireless device WD and handheld device EIS
have a downloaded or aa embedded PAM. WD and HS are
configured in accordance with a combination of technolo-
gies used in the field of handheld wireless devices and
personal digital handheld wireless devices, such as (bul nol
limited to) wireless phones, cellular phones, mobile phones,
hand held radio frequency digital communication devices;

'

19

39

4q

4§

55

60

65

6

personal digital assistants and so called smart-phones, which
can communicate with the wireless networks as described.

The wireless network is configured in accordance with a
combination of technologies used in ihe field of wireless
digital cominunications networks; such as GSM-GPRS-
WAP based wireless networks, GSM-GPRS-WAP-EDGE
based wireless oelworks, UMTS based wircless networks,
PCS based wireless networks, DCS hased wireless net-
works, TOMA based wireless networks, WiFi or WiMax
based wireless networks. The fixed network is configured in
accordance with a combination of technologies used in the
field of fixed wired line digital communications nelworks;
such as hut not limited to ATM based switching networks,
ADSL or DSL based switching exchanges, fiber optics based
switching exchanges, electronic data communication Inter-
het network.

The application server (AS) is where the PASCM resides
and all the data from any WD and/or AS (with a built-in
PAM} is received, decoded, stored and processed, This data
relates fo individual users’ location updates, calls set-up'and
any other such features, such as (but not linsited to) call
divert and billing.

There js also shown a media server (MS). The MS is
configured in accordance with a combination of technola-
gies used in the field of digital multi-media servers; such as
{but not limited to) private storage devices that have their
own, unique address by means ofa simple PC termination;
private shared mass storage devices with their own allocated
space and their own internet hast address, using mass data
processing computing devices; publicly shared mass storage
devices which cach have their own allocated space and their
own intemet host address, using mass dala processing com-
puting devices.

The MS specific multimedia data, in its most common
application, is accessed by nicans of a unique address, such
as (but not limited to) an internet web-site address accessed
through the intermel. However, a dedicuted MS, such as (but
not limited to) a dedicated music server or a dedicated
video/movie server or a dedicated multimedia server, can
also de configured lo reside al private sites such us privale
homes, at private or public company locations, private or
public organizations locaiions, or even reside at the fixed
network or wireless network locations such as (but not
limited to} residing in the WAP (wireless application pro-
tocol} base internet nefwork.

The wireless and/or wired interface G is configured in
accordance with a combination of technologies used in the
field of fixed wired line digital communications networks;
such as (hut not limited to) point to paint wireless terrestrial
conneclions, point ta multipoint wireless connections, point
to satellite and satellite to terrestrial connections, ATM
based PSTN telephone dine, coax or fiber optics connections,
ADSL or DSL based PSTN telephone line, coax or fiber
optics connections, Fiber optics based PSTN telephone line,
coax or fiber optics connections.

In another embodiment ofthe present invention, the MS
of FIG. 1 could also act as an application server, by simply
embedding a single or multiple PASCM within such single
or multiple MS. Any VoiP server could act as an application
server again by simply embedding a single or mulliple
PASCM within such single or onuliiple. VoIP server.

The preferred embodiment of the present invention and its
advantages are best undorstdod by referring to FIG. 1.
Essentially, in accordance with an embadiment of the pres-
ent invention, we have a method of and apparatus for
interlacing and connecting a handheld device or a wireless

device to set up call in accordance to a user’s own choice of

Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 12 of 19 PagelD #: 100
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 13 of 19 PagelD #: 101

US 9,591,551 B2

7
routing (and/or accessing media data) with any 3% party end
user: There has io ‘be a server (PASCM) to enable the
iuterfacing: the conneciion can then be over wireless net-
works, fixed networks or the intemet. The WP and/or HS
(with a built-in PAM) establishes data communication over
a wireless network that is coupled to a digital communica-
lion system that feeds the PASCM. The PAM provides
location updates each time ihe WD or HS changes wireless
network name or wireless network country or region or state,

When the WD or HS esiablishes a standard call, then the
PAM acts as a buffer processor between the WD and/or HS
and the IF-B, and in the event the call is a Jocal in
country/region/state call, or an international call, then the
PAM will, aulomutically and transparently to the user:

add a prefix to the dialed number and initiate the standard

non altered call or a modified call with a prefix-number
through the IF-B,

or send a call request to the PASCM through a dedicated

SMS.

or send an HTTP call request, to ‘the PASCM over the

interncl,

or use any other means of communicating with the

PASCM, through the IF-B.

When the server AS (in which 1 PASCM is embedded)
processes the call request, it will, depending on its internal
database, cnable the call set-up request by initiating the call
from the server to the originating WD and/or TIS Gvith a
built-in PAM) and also to the 3’ party that the WD and/or
HS, requested to cammunicate with. It will then conference
both into one phone cal] connection.

The PASCM keeps records for each WD and/or EIS Gvith
built in PAM), including the latest locations, as well as any
user features activated, such as call divert, as well as the
uctial lime af each WD and/or HS call established by the
PASCM. the duration of each call and corresponding called
3” party identification. This is for bill processing. Depend-
ing on'‘a case by case basis as established in the PASCM
internal data base, the billing will be done:

directly by the. PASCM, or the server 1hé PASCM is

embedded into, to the WD or AS user who requested
such calls set-up,

or by the PASCM to a specific wireless'network, who then

bills the specific WD or HS user who requested such
call set-up to the PASCM,

or by the PASCM to a specific fixed network who then

bills the specific WD or HS user who requested such
call set-up,

or by the PASCM to a specific voice over internet protocal

actwork who (hen bills the specific WDor HS user who
requested such calls set-up.

The WD and/or HS establishes data communication

to a wireless network coupled to.a digital communication

system with the MS, using the wireless connection
(F-B),

or through the wireless and/or wireless interface IF-C to

the MS,

or alternatively through the wired network to the MS.

Subsequently the WD and/or HS communicates the user
information to the MS allowing fall duplex user autheati-
cation of the WD and/or IIS and thusexchenging, upleading,
and/or downloading user data and media data, in particular
dedicated web-pages, audio and video, media downloads
from the MS to the WD and/or BS.

FIGS. 2, 3, 4 sad 5 show two different preferred integr-
tion embodiments of the propriefary application module
(PAM), which in the context of the foregoing are self

20

45

50

55

60

&

8

explanatory, basically showing the integration of a PAM.
within a wireless device and within a handheld device
respectively.

FIGS..6 te 10'show five different preferred embodiments
of the proprietary application module (PAM) of the inven-
tion, which in the context of the foregoing are self explana-
tory, basically showing some example of the different com-
binations ofthe composition of a PAM by combining its
sub-modules respectively.

FIGS. 11 to 16 show the preferred implementation of the
proprietary application module (PAM), which in the context
of the foregoing are self explanatory, basically showing in
each FIGS. 11 to 16 an example flow-chart implementation
of the follawing PAM. sub-modules:

proprietary sub-module location update (LU),

proprietary sub-module international call set-up option
dcsuoi),

proprietary sub-module international cal] set-up option2
(ICSUO2),

proprietary sub-module local call set-up option! (LC-
§U01),

proprietary sub-medule local call set-up option? (LC-
$U02), and

proprietary sub-module media server connection set-up
(MSCSU)

FIG. 17 shows the preferred embodiment of the propri-
elary application server module (PASCM), which in the
context of the foregoing are self explanatory, basically
showing an example of its fow-chart implementatica.

Tt should be clear from the preceding disclosures that the
present invention provides u melliod and apparatus of inter-
facing and connecting a wireless device(s) and specific
application server(s) for location update(s), in- and out-
going call{s) routing & calls set-up, as well as accessing
media datu from specific servers linked (o or embedded in
the wireless network(s), fixed network{s) or the intemet.
Implementations of the invention provide an advantage
allowing any wircless device with a built-in PAM (and also
any media server) to be interconnected through the existing
wireless networks. Moreover, this invention provides an
advantage allowing any wireless device with a built-in PAM
to choose the optimal cail routing without needing to use a
nelwork operalor’s HLR.

This ability to interconnect and communicate hetween a
wireless device CVD) and/or @ wireless handheld device
(HS), and an application server (AS) and/or any media
server (MS) is particularly advantageous for multimedia
communications, as well as dala und voice cal]s: the end user
previously had limited freedom of choice in terms of the
wireless network used; this choice is now fully in the hand
of the énd user, so long as that user can access the PASCM
server by some mechanism (e.g. internet, SMS etc.)

There are implementations of this invention (and varia-
tions and improvements), where the PAM(s) would reside in
the wireless end-users’ wireless handheld device(s) (HS)
and/or wireless device(s) (WD). Likewise, the PASCM(s)
could reside in server(s) connected to the internet. These
upproaches could in elfcet allow one to set-up 4 “inlemet
mobile virtual network operator” (MVNO), a “virtual tele-
coms operator” ) or a “virtual telecoms pravider”
(VTP), thug introducing more competition in the wireless
and/or cellular market place, benefiting end-users, without
ihe need for eny wireless device and/or wireless handheld
user to change its current subscription with its wireless
network operator. The benefits of this invention can be

 
 

Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 14 of 19 PagelD #: 102

US 9,591,551 B2

9

enjoyed by simply downloading or embedding a PAM
within a wireless device (WD) ‘and/or wireless handheld
device (HS).

Summary of Features in an Implementation

The following are optional features af a preferred tinple-
mentation. ‘he proprietary applications module (PAM) and
8 proprietury applications server‘calls manager (PASCM) is
capable of communicating through a wireless connection
(1F-B) and a wireless and/or wired connection (IF-C). The
proprictary applications module (PAM) is capable of com-
mnunicating Wireless devices’ (WD) and/or wireless Hand-
held devices’ (HS) user and/or media information to the
proprietary applications seryer manager (PASCM). The pro-
prietary applicalions server calls manager (PASCM) is
capable of communicating with any WD and/or HS that has
a built in proprietary applications module (PAM) and com-
municating and exchanging user information with any 3°
party-wireless network (WN) and their end users, even if
they do not have a build-in PAM and/or any fixed network
(FN} and their end users and/or any voice over internet
protocol neiwork/server (VoIP) and their end users.

WD, WDan, US and [Sn are wireless devices and wireless
handheld devices in any available current and future wire-
less technologies respectively, with a built-in PAM, Il'-B and
IF-Bn are wireless interfaces in any available current and
future wireless technologies respectively.

WN and WNh are wireless networks in any available
current and future wireless technologies respectively.

TF-C and IF-Cn are wireless and/or wired interfaces in any
available current and future wireless and/or wired teclinolo-
gies respectively.

PN and ENn are fixed networks in any available current
and future fixed line technologies respectively.

VoIP and VoIPn are wireless and/or wired voice over
internet protocol networks or voice aver internet protocol
servers in any uvuijlable current and fulure wireless and/or
fixed line technologies respectively.

AS and ASn are dedicated applications servers, in, any
available current and Suture servers dechnolopics respec.
lively, with a built-in PASGM. .

MS and MSn are media servers in any available current
and future servers technalagies respectively.

Any individual or multiple PASCM may be built-in as a
singie (or multiple) module inte any one or more of WN,
WNh, FN, FNa, MS, MSn. VoIP and VolPa, or any such
other processing device(s) and/or server(s) connected to any
communications system(s}, such as (but not limited to) so
called “servers”, “internet servers’, “computers”, “PCs”,
“media servers”, “wireless switching exchanges”, “fixed
switching exchanges", “wireless network processors’,
“fixed network processor”, “ATM network”, “ADSL net-
work”, “DSL network”, “internet servers”, “intranet serve
ers”.

Any individual or multiple PAM may be built-in inlo any
WD, IT8 or any such other wireless device, such as (but not
limited te) so called “handsets”, “handy”, “mobile phones”,
“gellular phones”, “wireless phones”, “smart. phones’,
“wireless devices”, “wireless PC cards”, “wireless modules”

Any individual or multiple PAM may consist of any ar all
of the following proprietary sub-modules (or any single or
multiple combination of these sub-medules) or indeed an
equivalent of cach such sub-module(s) performing a similar
‘function: :

propriciery sub-module location update (LU)

proprietary sub-tnedule international call set-up option]
dicsual)

40

45

65

10

proprietary sub-module intemational call set-up option?
(ECSUO2)

proprietary sub-module focal call set-up optionl (LC-
suo)

proprietary sub-module local call set-up option? (.C-
SUG2)

propriciary sub-module media server connection set-up
(MSCSU)

Any individual or multiple wireless device (WD) and/or
wireless handheld device (HS), with a built-in, PAM, is
capable of communicating with a PASCM built into a
dedicated applications server (AS) through:

a Wireless connection with a wireless or mobile network

directly to an AS, or

through a wireless connection with a wireless or mobile

network and then through a second wireless and/or
wired connection through a fixed network: or switching
network to a AS, or

through a first wireless connection with a wireless or

mobile network and then through a second wireless
and/or wired conneclion through. a voice over internet
protocol network or server to a AS,

A wireless device (WD) and/or wireless handheld device
(HS) (with o built-in PAM), are capable of communicating
their geographical location to an PASCM: the proprietary
sub-module location update (LU) js, a sub-part of the PAM
and the LU enables the WD and/or [1S through its built in
PAM to inform the PASCM of the geographical location,
nicaning wireless network.name & countrycode, af the WD
and/or HS respectively.

The LU monitors the WD and/or HS internul network il
is authorised for and actually synchronised to and extracts
the corresponding wireless network name & country cade,
The counuy code can be also a slate or region code, and the
LU stores if ina temporary LU register memory or altema-
tively, if aecess is available from the LU to the WD and/or
HS static read/write memory (such as ie. EEPROM) then
such location information will be stored by the LU ina free
WD and/or HS memory address location. The LU thea sends
this stored location information by means of a dedicated
SMS containing such location information to a predefined
destination (i.e. phone number). The SMS will then be
transmitted by the WD and/or HS standard SMS protocol
through ihe wireless interface (JF-B) to its final destina-
tion—i.c. the PASCM. The LU will continue to monitor any
change of the wireless network nahe & country code to
which the WD and/or HS is authorised and synchronised te,
in comparison to the latest stored location information of
such WD and/or HS. Only in the event of uny change of
either the network name code or the country name ende, will
the LU wili repeat the previously mentioned procedure of
sending a new SMS to the PASCM with the new location
information and overwriting the previously memorised/
sfored Jocalién, information with the Jatest new location
information inio tle LU register memory or, if available,

‘within the static read/write memory of the WD and/or HS.

Using a static memory that keeps its memory content even
after switch off and on, is the preferred embodiment, if
access is available to the CU, as this will reduce the number
of SMS sent to a minimum. ;

The PAM is capable of transmitting, together with the
information it sends to the PASCM, as described above, the
real time clock information of when each data was sent by
ihe PAM to the PASCM,. The PASCM is capable of receiv-
ing, storing and processing, together-with the information it
receives from the PAM, the real time information (derived

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 15 of 19 PagelD #: 103

US 9,591,551 B2

It
from the real time clock) at which the data was originated by
ihe PAM. The PASCM also has a real time clock built-in Jor
its internal data processing,

The wireless device (WD) and/or wireless handheld
device (HS), through its built-in PAM, is capable of com-
muunicating with a PASCM; the proprietary sub-medule
international cal] set-up option] (CSUO1) is a sub-part of
the PAM and informs the PASCM of an international call
request by the WE and/or HS to a specific identified 37

party.

The ICSUO! moniters the WD and/or HS internal key-
pad, and (if available) any hoikey dedicated to an interna-
tional cail request; it also monitors for incoming call sig-
nalling, and caller ID if available. The key-pad_ serial
numbers are bullered and stored ina ICSUQ1 phone number
register meniory at the time the send key is hit hy the WD
and/or HS user Then, the ICSUOH wil! take priority over the
WD and/HS call engine whilst it is processing the data and
act as a buffer between the send key action inside the WD
and/or HS and the internal outgoing call- and outgoing
SMS&-engine of the WD and/or HS (or other engine used to
communicule wilh the PACSM), Following the prévious
action, the ICSUO] will cheek if the stored phone number
starts with either a “+” or “OO” and if not it will stop its
routines and allow the PAM to nun its other sub-modules.
But if ‘yes’. then the ICSUO1 will send an SMS (ar other
sigdal or message, e.g. over the internet) to the PASCM with
the stored phone number previously mentioned. At the same
time, i will start or re-initiate an intérnal ICSUO] timer
which initiates the monitoring ofthe iacoming call signal-
ling of the WD and/or HS by the TCSUO1, and if access ta
the WD and/or HS display is available to the ICSUOL, then
the ICSUO1 ‘will display a user feedback message, such as
“please hold” whilst the timer is running and “Retry later”
if the timer expires. If the timer expires, the ICSUO1 slops
and resets all is routines, the timer and the buffered phone
number, Howeverif the timer is riot expired und an incoming
call is received from a pre-defined identifier, then the
ICSU! will accept the incoming call and optianaily notify
the requesting WD and/or HS that his call request le his
specified 3'7 party number bas becn established by, far
example, a loudspeaker feedback and/or a display feedback
if available; it will also reset the timer, Alternatively, if the
WD and/or HS dees not support caller 1D, then in the
previous case when the limer has ot expired and an
incoming call is received, then the TCSUO1 will accept the
incoming call anyway and reset the timer..Also (optionally)
if access is available. to the WD and/or HS calk waiting
function by the ICSUO1, then the ICSUO1 will activate the
call wailing function when the it starts ils internal ICSUO!
timer.

The wireless device (WD) and/or wireless handheld
device (HS), (through its build-in PAM), is capable of
re-routing an international call set-up request(s}; a propri-
‘lary seb-module iniemational call sél-up option? (C-
$U02) is a sub-part of the PAM and enables re-routing of an
international call request by the WD and/or HS to a specific
identified 3°" party. ICSUO2 monitors the WD and/or HS
internal key-pad, and any dedicated hotkey for an interna-
tional call set-up request. The key-pad serial numbering for
thet request is budlered, and stored in a JCSUO2 phone
number register memory at the time the send key is hit by the
WD and/or H§ user. The ICSU2 will take priority over the
WD and/HS call engine whilst it is processing the data and
acLas a buifer between the send key action (or similar action
with the same fiction inside the WD and/or IIS) and the
internal outgoing, call engine of the WD and/or HS. Follow-

Se

10

20

35

35

45

a

65

12

ing the previous action, the ICSUO2 checks if the stored
phone number starts with either a “+" or “00” and if yes",
it will stap its routines and allow the PAM to run its other
sub-modules. However if not, ther the ICSUO2 will add a
pre-fix number to the stored phone number regtster and
initiate an outgoing call on behalf of the requesting WD
and/or HS using the new pre-fix phone number to call the
requested 3 party, Optionally the TCSUO2 will, instead of
adding a prefix number to the requested dialed number,
replace it wilh a destination identifier of the requested 3"

party that the user wishes to establish a communication with,
Jor those cases that the WD and/or HS supporis atlernative
ways of calling 3” parties, such as (but not limited to) where
GPRS calis are supported, EDGE calls are supported, VoIP
calls are supported.

The proprietary sub-module international call set-up
opliénl (CSUO1) and the propriciary sub-module inlema-
tional call set-up option2 (ICSUO2) are a sub-part of the
PAM and inform the PASCM ofan international call request
by the WD and/or HS to a specific, identified 3” party and/or
re-routing of an international call set-up request. Both the
ICSUO] and ICSUO2 monitor the WD and/or HS intemal
actual synchronized wireless network- and country-name/
code; only one of these sub-modules will be active and the
other dedictivaied, depending on the services available in 2
Iook-up tabie for each wireless network- and country-name/
code,

The proprietary sub-module local call set-up option]
(LCSUOI) is a sub-part of the PAM and the LCSUO1 and,
enables re-routing of a national/in-country/regional eall
request by the WD and/or HS to a specific identified 3
party. The LCSUO1 monitors the WD and/or HS internal
key-pad, and any dedicated hotkey for that re-routing call.
request. The key-pad serial numbering is buffered and stored
in a ICSUO2 phone oumber register memory ai the'time the
send key is hit by the WD and/or HS user and then the
ICSU2 will take priorily over the WD ond/HS call engine
whilst it is processing the data and act as a buffer between
the send key action (or similar action with the same function
inside ihe WD and/or HS) and the intemal autgving, call
engine of the WD and/or HS. Following the previous action,
the LCSUO! checks if the stored phone number starts with
either a“'+” or “00” and if‘yes’ it will stop its routines and
allow the PAM fo mn its other sub-modules. However if not,
then the LCSUOi will add a pre-fix number to the stored
phone number register and initiate at outgoing call on hebalf
of the requesting WD and/or HS using the new pre-fix phone
number to call the requested 3° party: Optionally, the
LCSUO2 will, instead of adding a prefix number to the
requested dialed number, replace. it with a destination iden-
tifier of the requested 3° party that the user wishes to
establish a communication with, where the WD and/or HS
supports alternative ways of calling 3°” parties, such as (but
not limited ta} where GPRS calls are supported, EDGE calls
are supported, VoIP calls are supported.

The proprictary sub-module local call set-up option2
(LCSUO2) is a sub-part of the PAM and informs the.
PASCM ofa national/in-country/regional call request by the
WD andfor HS to a specific identified 3 party. The
LCSUC2 monitors the WD and/or HS internal key-pad, and
any dedicated hotkey, for this call requesti it alsa monitors
incoming call signalling, and cafler ID if available. Fhe
key-pad serial numbering is buffered and stored in a
LCSUO2 phone number register memory at the, time the
send key is hit by the WD and/or HS user and then the
LCSUO2 will take priority over the WD and/IIS call-engine
whilst it is processing the data and act as a buffer between

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 16 of 19 PagelD #: 104

US 9,591,551 B2

13

the’send key action inside the WD and/or HS and the internal
outgoing call- and oulgoing SMS$-engine (or other commu-
nications engine—essentially anything that enables commu-
nication with the PACSM) of the WD and/or HS. Following

ihe previous action, the LCSUO2 will check if the sfored 5

phone number starts with either a “4” or “OO” and if ‘yes’
slop ils roulmes and allow the PAM to run its other sub-
modules. However ifnot, then the LCSUO2 will send a SMS
for other data packet etc, depending on the nalure of the

communications protocol and type) to lhe PASCM with the 10

stored phone number previously mentioned. At the same
time, it will siart or re-iniliale ‘an internal LCSUO2 timer,
which initiates the monitoring of the incoming calls signal-
ling of the WD and/or HS by the LCSU02, and if an access
to the WD and/or HS display is available to the LCSUO2' 1
then the LCSUQ2 will display a user feedback message,
such as in example “please hold” whilst timer is running and
“Retry later" if the timer expires. H the timer expires, the
LCSUO2 stops and resets all its routines, timer and buffered
phone number. However, if the timer is not expired and an 2
incoming call is received from a'pre-defined identifier, then
the LCSUO2 will accept the incoming call and optionally
notify the requesting WD and/or HS that his call request to
his specified 3” party number has been established by (for
example)-a loudspeaker feedback and/or a display feedback 2
if available. It will also reset the timer. Altematively, only if”
the WD and/or HS dees not support caller 1D, then in the
previous case when ihe timer has, not expired and an
incoming call is received, then the LCSU0O2 will accept the
incoming call anyway and reset the timer. Alsa optionally if 3
access is available to the WI and/or HS call waiting
function by the LCSUOQ2, then the LCSUO2 will activate 'the
call waiting function when it starts iis internal LCSUO2
timer.

The proprietary sub-module Jecul cull set-up Gptionl 3
(LCSUO1) and the proprietary sub-module local call set-up
oplion? (LCSUO2) are o sub-part of the PAM and ihe
LCSUQI and LCSUO2 allow the WD and/or H5 to cither
re-route a uationalin-country/regional calls request, or

5

0

5

inform the PASCM of a national/in-country/regional calls 40

request hy the WD and/or HS to a specific identified 3°°
party. Both the LCSUO and LCSUO2 monitor the WD
and/or HS intemal actual synchronized wireless network-
and country-name/code; only one of the sub-medules will be

active and the other deactivated, depending on the services 45

available in a look-up table for each wireless network- and
country-name/eade.

Where the wireless device (WD) and/or wireless handheld
device (HS), is capable of communicating with a MS, the
proprictury media server cohtieclion sel-ip sub-moduie 5
(MSCSU) is a sub-part of the PAM and the MSCSU allows
the WD and/or HS to communicate or re-route the web
browser addresses requested by the WD and/or HS to a
specific identified web internet server address. The MSCSU
monitors ihe WD and/or HS internal key-pad, web browser- 5
and its addresses-engine and any dedicafed hotkey for this
function. The web address requested by the WD and/or HS
‘is buffered and stored by the MSCSU in a MSCSU “tem-
porary register memory” at the time thé send key or dedi-
caled web keoyi is hil by (he WD and/or HS user. The MSCSU 6
will take priority over the WD and/IIS web browser engine
whilst it is processing the data and act as a buffer between
the send- or dedicated web-key action inside the WD and/or
HS and the internal web browser engine of the WD and/or
HS. Following: the previous action, he MSCSU will check 6.
if its internal web internet server addresses datn base has a
re-route web address for the wireless network name- and

5

0

14

country-code te which the WD and/or HS is synchronised to,
and if not, the MSCSU will use the temporary web address
register memory to sct up the web connection on behalf of
the WD and/or HS, and if ‘yes’ the MSCSU will use the
re-route weh address from the internal MSCSU “‘web inter-
net server addresses data base” corresponding to the-wireless
aciwork name- and couniry-code to which the WD and/or
HS is synchronised to, to set up the web connection on
behalf of the WD andvor EIS. Once the web connection has
been set-up, the MSCSU resets its internal “temporary
register memory”.

The proprietary applications server calls manager
(PASCM) is capable of communicating and exchanging user
information with any WD or HS (that has a built-in, propri-
etary applications module (PAM)) and comnmunicating aad
exchanging user information with any 3” party-wireless
network (WN), It is capable of communicating with their
wireless end users, even if they do not have a built-in PAM.
and/or communicating and exchanging user information
with any 3“ party fixed network (FN) and communicating
with their ond users. It is capable of communicating and
exchanging user information with any voice over internet
proteco] network/server (VoIP) and communicating with
their end users, ‘The PASCM miogitors all incoming mes-
sages (e.g, SMS, HTTP etc), for example thase originated by
any PAM, as well as monitoring the wireless interfaces
(IF-B), and the wired and/or wireless interfaces GF-C), as
well as the interface io the “voice over internet protocol
server/network” (VOIP). If an incoming SMS or HTTP
message is detected, as being originated by a PAM as a
locaiion update SMS or HITP message, then the PASCM
proceeds to extract the identifier of the sender of the message
and its location, for example the phone number of the
Onginaior and network name- and country-code to which the
originater is synchronised to, aid consequently updates the
“Yocution data base" for this specifically identified user. This
approach eliniinates the need for there to be a conventional
HLR and hence removes the dependency on conventional
network operators, who control the HLRs.

The PASCM monitors all incoming SMS and HTTP
messages (and messages using any other format or proto-
col}, for example those origniated by any PAM, as well as
monitoring the wireless interfaces (IF-B), and the wired
and/or wireless interfaces (IF-C), as well as the interface to
“voice over internet protocol server/network” (VoIP), If art
incoming SMS (etc.) is detected as being originated by a
PAM as a “call set-up request” SMS, then the PASCM
proceeds to extract the identifi ier af the sender af the SMS
and the identifier of the 3" parly it wishes to establish a

‘conimunication with and optionally store these in a temmpo-

rary buffer memory. it then initiates an internal PASCM.
programmable timer, for example the phone number of the
SMS originator and the phone number of the 3° party it
wishes to talk iv, and consequently the PASCM will choose
the calls set-up route, depending on the requesting party’s
Jocation from the PASCM “location data base" and the
PASCM “services database” corresponding to such specific
“call sét-up réquesting party” location.

With the selected calls route(s), for example wireless
interface IF-B and/or wired iiterlace IF-C. and/or voice over
internet protocol VOIP, the PASCM will initiate a call to the
requesting party. And it will initiate’a call to the 3’ party it
wishes to talk to, and conference both calls as one single
communication between the parties. Mulli-party conference
calls are also possible. If the previously mentioned timer
expires, then the requested call set-up that corresponds to

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 17 of 19 PagelD #: 105

US 9,591,551 B2

45
‘that specific time-out will be aborted and the corresponding
temporary buffer cleared/reset.

The PASCM monitors all its internal routines and in
particular all lemporary buffer memories with the informa-
tion of all the “call set-up” requesting parties and the “3"*
party each of them wishes to establish a communication
with” and initiates ene or two timers corresponding 1 cach
call that the PASCM initiates between each specific call
requesting party and the corresponding 3™ party it is com-
municating tc. ‘These previously mentioned timer(s),
together with the identifier of the call requesting party, as
well as the identifier of 3” party jt communicated with, will
then be stored in a PASCM billing data base ar optionally
stored in any other database, external to the PASCM, for
billing processing. Following the previous action and once
each individual call that was set-up hy the PASCM is
terminaled, by sither the call requesting party and/or the 3°
party it communicated with, then the PASGM will terminate
those specific corresponding calls) it had set-up and reset
ihe timers and temporary buffers corresponding to such
specific call set-up request.

Any individual or nulliple PAM may be stored-info any
WN, WNh. FN, FNn, MS, MSn, VoIP and VoIPn or any such
other slarage device(s) and/or server(s) connected to any

communications system(s), such as (but not limited to) so :

called ‘‘servers”. “internet servers”, “computers”, “PCs”,
“media servers”, “Wireless swilehing exchanges”, “fixed
switching exchanges", “wireless network processors”,
“fixed network processor, “ATM network”, “ADSL net-
work”, “DSi network”; “intemet servers”, “intranet serv-
ers”, From or through these storage devices/servers, any
cwreni andor filure wireless device can download « PAM
orany evolution-, update-, upgrade-, modification ofa PAM.
Downloading can use for example GPRS, ‘WAP, JAVA.

Any individual or mufiple PAM. may be a pari of Ginclud~
ing ‘an integral part of) any wireless deyice (WD) and/or
wireless handheld device (HS), be il as sofiware-, firmware-,
hardware- or a combination that can perform the same or an
equivalent function as the PAM we have described. Any
such individual or multiple PAM may be sclivated or
de-activated by the user of each individual WDD and/or HS.

Any individual or multiple PASCM. may be. stored-into
any WN, WNn, FN, FNo, MS, MSn, VoIP and VolPn orany
such other storage device(s) and/or server(s) counected to
any communications system(s), such as in exumple bul nol
limited to so called “servers”, “intemet servers”, “comput-
ern”, “PCs”, “media servers”, “wireless switching
exchanges”, “fixed switching exchanges”, “wireless net-
wark processors”, “fixed netwark processor", “ATM net-
work”, “ADSE network”, “DSL network”, “intemel serv+
crs”, “intranet servers’, Atiy current and/or future
communications processing device and in particular but not
limited to any AS and MS capable of downloading appli-
cations using, for example, ATM, ADSL, DSI. or intemet,
can download a PASCM or any evolution-, update-,
upgrade-, modification- af a PACSM from such storage
device or server, _

One or a multiple of PASCMs is capable of receiving and
detecting incoming communications/calls, by monitoring all
the available exicmal interfaces, to the PASCM, such, as bul
not limited to the wireless interface and/or wired interface
and/or VoiP interface. The incoming calls are from any 3
party requesting to communicate with any WD and/or HS
with a built-in PAM; the 3’ party calls the unique PASCM
identifier of such individual WD and/or HS user‘recognised
within the PASCM. It is che PASCM that will always initiaté
a focal call to the specific WD and/or HS, using the infor-

5

i,
wa

id
oo

39

3

A

40

45

65

16

mation of the PASCM “location data base” and the “Services
dala base” to re-route ihe calling party cither through VoIP
to the country where the WD and/or HS is located and then
through a standard PASCM calf set-up as.defined within (his
invention.

The PAM is capable of communicating with the PASCM;
it is capable of communicating tb ihe PASGM a “call diveri
identifier activation” that alerés the PASCM that all com-
munications from the PASCM are to be diverted to the

} specific divert identifier as communicated by the PAM to

PASCM; for example a divert phone number or a VoIP
address or any such other calling.route identifier where the
originating WE and/or HS can be contacted for any call
set-up by the PASCM. ,

The PAM is also capable of communicating to the
PASCM a “call divert identifier de-activation”, alerting the
PASCM thal the PAM cun be contacted [or all communica-
tions, in ‘particular the call set-up originated from the
PASGM for call routing to the WD and/or HS (that origi-
nated the information communicated to the PASCM)},
through its original identifier. for example its own original
identifying phone number.

The PASCM is capable of detecting and storing, ‘a “call
divert identifier activation originated by a specific WD
and/or HS user (with a built-in PAM), tn the corresponding
user Jocation data hase. The PASCM will use the “call divert
identifier activation” fo diverl any call set-up the PASCM
Gnpinates from iben on, to a specific user, as identified
within the PASCM location data base. The PASCM re-routes
any calls te that specific user to the location identifier that
the user provided, until such time that the PASCM detects
und stores a “call divert identifier de-activalion” originated
by that same user. In that event, the PASCM updates the
location identifier of that specific user in its lacation data-
base and the PASCM retums to its normal proccdures/
routines as defined previously within this invention.

All the users’ billing information detection and storuge
forms an integral part of a PASCM. All the users’ billing
data processing also fonns an integral part af the PASCM.
The PASCM is capable of rouling «ny 3'" party’ incoming
call to any VoIP destination.

The LU, ICSUOt and LCSUO2 informs the PASCM with
the WD and/or HS location update, local call- and/or inter-
national call-set-up request, or any such other data trans-
lerred by ihe LU, ICSUO] und LCSUO2 io the PASCM, by
means of GPRS or WAP as an alternative to or instead of an
SMS or any such other means available in any WD and/or
HS with a build-in PAM which achieves the same fonction.

The PASCM extracts information originatéd by a WD
and/or BS (with buill-in PAM), such as but nol limited to
location updates, call requests, or any such other data
transferred by the LU, ICSUOI and LCSUOQ2 éwhich are
sub-modules of the PAM) to the PASCM. Transfer can be by
means of GPRS or WAP as an altemativé to or instead of
SMS or HTTP message, or cun be any such other means
available in any WD and/or HS which achieves the same
function.

The PASCM is capable of processing its internal data
taking into account the real tine clock information corre-
sponding to data it receives and slores from the PAM, as well
as ifg own intemal real time clock information. The internal
real dime. clack, can optionally be used for example for the
following: ta adjust its internal PASCM counters, for
example (but not limited to} the call set-up processing
fimer(s}, in order to align the timer within the PAM thal
monitors the incoming call set-up and the timer in the
PASCM that establishes the corresponding call. This means
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 18 of 19 PagelD #: 106

US 9,591,551 B2

17

that the call set-up timer of the PAM is set at expiration time
value “a” and the corresponding Gimer of the cull sel-up
within the PASCM will then be adjusted and set at (“a”-(real
lime.clock value of FASCMat the time the PASCM received
the corresponding data-real time clock value of such cor-
Tespanding call set-up message originated from the corre-
sponding PAM)). Aliermatively, any such other PASCM
timer adjustments can be used, depending on each
network(s) route and corresponding data transfer delay
between the PAM data transmission and the. PASCM data
reception.

The PAM is capuble of communicating to the PASCM
through the same method and means as explained earlier on
that the WD and/or HS (with the built-in PAM) is switched
on or off and where the PASCM is Capable of reteiving and
detecting and storing, such switch-on or switch-off state of
the PAM.

The PAM is capable of communicating with the PASCM
and ihe wireless network, providing a standard call divert to,
a phone number (or equivalent identifier) controlled by the
PASCM and assigned to that specific PAM. A “re-route
identifier activition” is also provided by the PAM to the
PASCM, alerting ihe PASCM that all incoming communi-
cations detected by the PASCM from the phone aumber or
equivalent identifier controlled by the PASCM and.assigned
to that specific PAM are to he reuted through the PASCM to
the corresponding PAM. Upon detection of such incoming
calls by the PASCM, the PASCM will first check its internal
data base to see if a “call divert identifier activation” is set
for the corresponding WD and/or HS user (with a built-in
PAM) and re-route ihe corresponding incoming call to such
divert identifier, If not set, the PASCM will re-route the
corresponding incoming ‘tall to the corresponding WD and/
or HS user (wilh a built-in PAM). Optionally, the PASCM
van take inte account Lhe switch-on or swilch-off slite of the
corresponding PAM within the PASCM database and pm-
videa “busy” or “nol reachable” notification lo the incoming
user trying 19 communicate with the corresponding PAM, in
the event the switéh-off mode is set and the “call divert
identifier uclivation” is nol sel. Or it can re-route the
corresponding inconting call to the call identifier set by the
corresponding PAM within the PASCM data base when the
“call divert identifier activation” is set. Or the PASCM can,
re-route the corresponding incoming call to the WD and/or
TS (with the built-in PAM) when the switch-on mode is set
and the “call divert identifier activation” is not set within the
PASCM data base.

Many modifications and variations-of this present inven-
tion are possible in view of the ahove disclosures, drawings
and explanations. Thus, il is lo be understood that, within the
scope of the appended clainis, the invention can be practiced
other than as specifically described above. The invention
which is intended to be protected should not, however, be
construed as limited to the particular forms disclosed, ar
implementation examples oullined, as these ure to be.
regarded as illustrative. rather than restrictive. Variations in
changes could be made by those skilled in the ast without
deviating from the spirit of the invention. Accordingly, the
foregoing detailed descriptions and drawings should be
considered exemplary in neture.and nol limited lo the scope
and spirit of the invention as set Jorth in the claims.

The invention claimed is:

1. Computer program product embodied on a non-transi-
tory storage medium, ‘ihe computer program product when
executing on a wircless device configured t enable the
wireless device, when located in a region, to initiate a
network connection willoul using a network operator's

a

38

49

45,

55

60

18

home location register that covers that region, the computer
program product configured lo:

(a) contact a server to communicate with the server over

a wireless link, and

(b) send, over the wireless link, data to the server that

defines a call request;

wherein, in response. to the call request, a software

application running on the server decides on the appro-
priate routing ta a 3rd party end-user for that call
Tequest without using the network operator's home or
visitor location register.

2. Computer program product of claim 1, wherein the
software application running on the server decides on the
appropriate routing to the 3rd party end-user over all avail-
able networks.

3. Computer program product of claim. 1, wherein the
compuler program product is downloadable to ibe wireless
device. ;

4, Computer program product of claim ‘1, wherein the
computer program product is embedded in the wireless
device.

5. Computer program product of claim 1, wherein the
server is an application server.

6. Computer program product of claim 1, wherein the
server is a media server, -

7, Computer program product of claim 1, wherein the
wireless device uses ihe intemet to communicate with the
server,

8. Compuler program product of claim 1, wherein the
computer program product is configured to download appli-
cations ta the wireless device from a server.

9, Compuler program product of claim 1, wherein the
computer program product is configured to receive calls at
the wireless device.

10. Computer program produel of claim 1, wherein the

computer program product is configured to controt wireless
device funclions.

11. Computer program product of claim 1, wherein the
network connection for that call is not limited to a voice
connection, but includes alsu ihe transfer of any media
assets, including data-, video- and audio files, web pages,
and data-, video-. and audio streaming.

12, Computer program product of claim 1, wherein the
computer program product is configured to provide mes-
suges over (he inlemet, or HTTP over the interne! commti-
nication from the wireless device to the server.

13, Computer program product of claim 12, wherein the
computer program product is configured te receive at the
wireless device manually ‘user-entered data required by thé
server:

14, Computer program product of claim 1, wherein the
computer program product is configured to establish and
contre] communication between the wireless device, and the
server. ;

15. Computer program produel of claim 1, wherein the
computer program product is conligured ta provide location
updates to the server.

16, Computer program product of claim 15, wherein the
location updates provided by the Computer program product
of the wireless device ly the server are messages over the
internet, or LITTP (Hypertext Transier Protocol) over the
internet location update messages provided by the wireless
device.

17. Computer program product of claim 1, wherein the
computer program product is configured to monitor a wire-
less network name and country code associated with the
wireless device.

 
Case 1:21-cv-00304-UNA Document 1-4 Filed 02/26/21 Page 19 of 19 PagelD #: 107

US 9,591,551 B2

19

418. Computer program product of claim ‘17, wherein the
computer program product js configured to send a change in
the wireless network name or country code. to the server,

19, Computer program product of claim 1, wherein the
computer program product is configured to send real time 3
clock data with a message lo the server, defining the time at
which the message was sent according to the.real time clack
the computer program product has access to,

20. Computer program product of claim 1, wherein the
computer program product is configured to monitor the
wireless device for an internulional call requesi, incoming
calf signalling, and caller ID.

21. Coniputer program product of claim 1, wherein the
computer program product is configured to notify the wire-
less device user if a connection has been made by the server
fo & required recipient.

22. A method of enabling a wireless device, located in a
region, ta jnitiala a network connection without using a
network operator's home locution register (hal covers that
region, comprising the steps of:

{) the wireless device using a medule that is responsible
for contacting a server to communicate with the server
over a wireless link, wherein the wireless device
includes ihe module thal is implemented as soflware
and that is downloadable to the wireless device;

(b) the wireless device using the module io sead, over the
wireless link, dita to the server that defines a call

_ request;

(c) in response ic the call request, a software application
running on the server deciding on the appropriate
routing to a 3rd party end-nser for that call request
without using the network operator’s home or visitor
focation register,

23. A system comprising u wireless device localed in a
region and @ server for enabling the wireless device to
communicate with the server io initiate a network cannec-
tion without using a network operator’s heme location

10

_

3

20

a5

20
register‘that cavers that region, wherein the server includes
a software application that functions as a calls manager,
wherein:

(a) the wireless device is operable using a module. that is
responsible for contacting the server i¢ communicate
with te server over a wireless link, wherein the wire-
less device includes the module that is implemented as
software and that is downloadable to the wireless
device;

(b) the wireless device is operable using the module. to
send, over the wireless link, data fo the server that
defines a call request;

(c) in response to the cal] request, the calls manager
softyyare included on the server is operable'te decide on
‘the appropriate routing to a 3rd party end-user [or that
call request without using the network operator’s home
or visitor location register.

24, A server for cnabling a wireless device to communi-
cate with the server to initiate a network connection without
using a network operator's home location register, wherein
the server includes 2 software application that functions as
acalls manager, wherein:

(a) the wireless device is operable using a module that is
responsible for contacting the server to communicate
with the server over a wireless link, wherein the wire-
less device includes the modute that js implemented as
software and that is downloadable to the wireless
devico;

{b) the wireless device is operable using the module tc
send, over the wireless link, data to the server that
defines a call request;

(c} in response to the .call request, the calls manager
software included on the server is operable to deeide on
the appropriate routing to a 3rd party end-user for that
call request without using that network operator’s home
or visitor location register.

+ 2 eH
